2.	Applicant's election with traverse of the invention of Group I, claims 1-3, 7-19, 21, 22, and 25, and of the species set forth at page 4, in the reply filed on August 1, 2019 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6, 20, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 1, 2019.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-3, 7-14, 17-19, 21, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavi et al (U.S. Patent Application Publication 2004/0101941).  Lavi et al teach a conjugate comprising a polymer linked to a protein phosphatase polypeptide.  Linkage can be via a Gly-Gly linker.  The linker is attached to an amino group present on the protein phosphatase polypeptide, therefore forming an amide bond.  The linker is attached through a 
-CO- group to the polymer backbone, which -CO- group corresponds to the -L2- group of instant claim 17; and each linker is attached to only one polymer.  The conjugate can be combined with a pharmaceutically acceptable carrier or diluent for pharmaceutical use.  See, e.g., Figure 1 and claims 1, 2, 5, 12, 13, 15, and 16.  The preferred polymer taught by Lavi et al inherently has a molecular weight greater than about 10 KDa, because the separation size for removing low MW compounds during polymer preparation is 10 KDa.  See paragraph [0094].  The Gly-Gly linker 5 and R5a is -H and the other is the polymer carrier; R3, R3a, R4, R1, and R1a are -H; and Inventors’ L1/formula (I) is “further substituted” (see claim 1, page 5 of the amendment filed August 9, 2021, lines 10-11) with an oxo group at the positions corresponding to Inventors’ R2a and R2.
5.	Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.
	The anticipation rejection over Lavi et al (U.S. Patent Application Publication 2004/0101941) is maintained and repeated in section 4 above.  Applicant contends that the alignment between the conjugate of Lavi et al and Inventors’ Formula (I) proposed in the rejection would require the CR2R2a group to be replaced with a carbonyl group, and that this type of substitution is not permitted by the definition of “substituted”, at page 16, lines 8-10, of the specification.  The examiner agrees with Applicant as to how the conjugate of Lavi et al must align with Inventors’ Formula (I) in order for Lavi et al to anticipate the instant claims.  The examiner does not agree that Inventors’ definition of “substituted” excludes such an alignment.  Firstly, it is noted that the definition does not set forth a list of limiting substituents, and does not explicitly exclude the possibility of oxo (i.e. the oxygen atom which forms the carbonyl group) being a substituent.  Secondly, the definition states that one “or more” -H atom(s) can be replaced by “a” different atom.  At least generically, the definition of “substituted” permits two 
-H atoms to be replaced with one oxo group.  The word “individually” at page 27, line 7, of Applicants’ Remarks is not found  in the specification definition of “substituted”.  The transformation discussed at page 27, lines 10-13, of Applicant’s Remarks does not fully consider all of the possibilities encompassed by the specification definition of “substituted”.  The specification definition permits more than one atoms to be replaced, e.g., both R2 and R2a, and 2 or R2a to be absent, but rather requires both to be replaced with oxo.  The examiner agrees that this would result in two separate single bonds becoming one double bond, but this result is not excluded by the definition of “substituted” found in the specification.  Thirdly, the prior art recognizes that oxo can be considered to be a substituent of alkyl groups.  See, e.g., Fraser et al (U.S. Patent Application Publication 2007/0021331) at paragraph [0149], lines 1-9; Langer et al (U.S. Patent Application Publication 2002/0099057) at paragraph [0044], lines 1-4; and Chaudry et al (U.S. Patent No. 6,096,330) at column 3, lines 15-17.  Accordingly, in the CR2R2a group present in Inventors’ claimed prodrug, both R2 and R2a can be -H; and in view of the definition of “substituted” at page 16, lines 8-10, of the specification, these two hydrogen atoms can be replaced with a different atom.  Replacement of two hydrogen atoms with an oxo is consistent with the definition of “substituted” in the specification, and is consistent with the prior art usage of “substituted”.  Accordingly, Lavi et al is still deemed to anticipate the instant claimed prodrugs for the reasons set forth in the rejection.
The anticipation rejection over the Oblak et al article (FEMS Microbiology Letters, Vol. 350, pages 190-198) as evidenced by Llinas et al (U.S. Patent Application Publication 2013/0101527) and Weyer (U.S. Patent Application Publication 2016/0081782) as set forth in section 6 of the Office action mailed March 9, 2021 is withdrawn.  As argued by Applicant, “substituted” is defined at page 16, lines 8-10, of the specification as being limited to the replacement of one or more -H atom(s) by a different atom or group atoms, and the substitution of a nitrogen atom with a methyl group as discussed in the rejection does not satisfy Inventors’ definition of “substituted”.  Further, the claims have been amended to require the carrier moiety 
The anticipation rejection over the Liu et al article (Dalton Trans., Vol. 41, pages 8723-8728) as evidenced by the Tandon et al article (J. Antimicrob. Chemother., Vol. 66, pages 2543-2555) as set forth in section 7 of the Office action mailed March 9, 2021 is withdrawn.  The PEG present in the compound of the Liu e al article has a molecular weight of 4000, which does not meet the carrier moiety requirements of amended claim 1.  The Liu et al article does not teach modifying the molecular weight of its PEG linking moiety.  Further, the effects of increasing the molecular weight of the PEG linking moiety to the extent necessary to meet the claim limitation would have been unpredictable with respect to MRI contrast and to the synergistic effect summarized at page 8728, column 1, first full paragraph, of the Liu et al article.  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the latter is deemed to preponderate.
6.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 21, 2021